— Judgment and order reversed and new trial granted, costs to abide the event. The competency of plaintiff’s mother to testify is sustained by Mealy v. Mealy (55 App. Div. 315; affd., 166 N. Y. 624). Rosseau v. Rouss (180 N. Y. 116) is distinguishable upon the facts, and does riot apply where the child furnished the consideration. At the time of this trial plaintiff’s mother had no interest in any judgment the court might render; she had no enforcible claim or right to any portion of any recovery by plaintiff, and she was without any interest or expectancy in the event of plaintiff’s death. Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ., concurred.